Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 10, 2015

                                           No. 04-14-00907-CV

                      IN RE SEGREST SALTWATER RESOURCES, LLC

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice


        On January 9, 2015, relator filed a motion for rehearing in this original proceeding. On
April 2, 2015, relator filed an unopposed motion to dismiss this mandamus proceeding pursuant
to the parties’ settlement agreement and dismissal of the underlying litigation. Accordingly,
relator’s motion for rehearing is DENIED and the unopposed motion to dismiss this original
proceeding is GRANTED.

           It is so ORDERED on April 10, 2015.

                                                                    PER CURIAM


           Attested to: ___________________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 14-06-0426-CVA, styled Segrest Saltwater Resources, LLC v. Pyote
Water Systems, LLC; Pyote Water Systems II, LLC; Pyote Water Systems III, LLC; Pyote Water Solutions, LLC;
Pyote Well Service, LLC; H.H. "Trip" Wommack III; George J. Wommack; Petro Waste Environmental, LLC; Petro
Waste Environmental LP; and Josh Haislip, pending in the 218th Judicial District Court, Atascosa County, Texas,
the Honorable Stella Saxon presiding.